UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1535



BOTENDELE DANIEL SAMI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-621-522)


Submitted:   December 5, 2005          Decided:     December 16, 2005


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Rod J.
Rosenstein, United States Attorney, Ariana Wright Arnold, Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Botendele Daniel Sami, a native and citizen of the

Democratic Republic of the Congo, petitions for review of an order

of the Board of Immigration Appeals affirming, without opinion, the

immigration judge’s denial of his requests for asylum, withholding

of removal, and protection under the Convention Against Torture.*

           In   his   petition     for      review,    Sami     challenges     the

immigration judge’s determination that he failed to establish his

eligibility for asylum.          To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was     so    compelling    that        no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                        We have

reviewed the evidence of record and conclude that Sami fails to

show that the evidence compels a contrary result.               Accordingly, we

cannot grant the relief that he seeks.

           Accordingly,     we    deny    the    petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                PETITION DENIED

     *
      Sami did not challenge the immigration judge’s denial of his
requests for withholding of removal or protection under the
Convention Against Torture before the Board. We therefore lack
jurisdiction to consider these arguments on appeal. See Asika v.
Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125
S. Ct. 861 (2005).

                                         - 2 -